Citation Nr: 1542598	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-10 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUES

1.  Entitlement to reimbursement for private medical treatment expenses incurred at Lakeland Regional Medical Center on February 15, 2013.

2.  Entitlement to reimbursement for private medical treatment expenses incurred at Elkhart General Hospital from February 15, 2013 to February 16, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1978 to November 1981 and from October 1982 to February 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Battle Creek, Michigan Department of Veterans Affairs (VA) Medical Center.  On the Veteran's March 2014 VA Form 9, he requested a hearing before the Board; however, in November 2014, he withdrew such request.


FINDINGS OF FACT

1.  The Veteran received treatment at Lakeland Regional Medical Center on February 15, 2013 and at Elkhart General Hospital from February 15, 2013 to February 16, 2013 for symptoms including chest pain and body tremors; at the time of receiving such treatment, the Veteran was in receipt of a total disability rating based on individual unemployability (TDIU rating) due to his service-connected degenerative disc disease and chronic lumbosacral strain, and considered permanently and totally disabled.

2.  The Veteran's symptoms treated at Lakeland Regional Medical Center on February 15, 2013 and at Elkhart General Hospital from February 15, 2013 to February 16, 2013 were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

3.  Treatment from a VA or fee-basis facility was not feasibly available on the dates in question, and an attempt to use such facilities beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment would have been refused.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to reimbursement for private medical treatment expenses incurred at Lakeland Regional Medical Center on February 15, 2013 have been met.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.55, 17.120, 17.1000-17.1008 (2015).

2.  The criteria for entitlement to reimbursement for private medical treatment expenses incurred at Elkhart General Hospital from February 15, 2013 to February 16, 2013 have been met.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.55, 17.120, 17.1000-17.1008 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the benefits sought are being granted in full, there is no reason to belabor the impact of the VCAA on these matters; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claims in the decision below.

Legal Criteria, Factual Background, and Analysis

The Veteran seeks VA payment or reimbursement for unauthorized medical expenses he incurred for treatment at Lakeland Regional Medical Center on February 15, 2013 and at Elkhart General Hospital from February 15, 2013 to February 16, 2013.

Generally, the admission of a Veteran to a non-VA facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Here, the Veteran's treatment at Lakeland Regional Medical Center on February 15, 2013 and at Elkhart General Hospital from February 15, 2013 to February 16, 2013 was not pre-authorized by VA, and the Veteran does not so contend.

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities under the following circumstances:

(a) For Veterans with service connected disabilities.  Emergency treatment not previously authorized was rendered to a Veteran in need of such emergency treatment: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); or (4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.47(i)(2); and

(b) In a medical emergency.  Emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part, and

(c) When Federal facilities are unavailable. VA or other Federal facilities that VA has an agreement with to furnish health care services for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

      See 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must have been met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.

Private treatment records on February 15, 2013 documented that the Veteran reported in the morning on that date to the emergency room of Lakeland Regional Medical Center with chest pain radiating into his left arm as well as body tremors.  It was noted that he had been seen at that same facility five days prior for the same symptoms.  [Private treatment records on February 10, 2013 from Lakeland Regional Medical Center (which are not the subject of the current appeal, as VA has already reimbursed the Veteran for such treatment) documented that a cardiac work-up on that date revealed no evidence of cardiac injury or infection, but the Veteran was instructed to return "if concerned."]  A cardiac work-up conducted at Lakeland Regional Medical Center on February 15, 2013 revealed no evidence of cardiac injury or infection and no clear etiology for his shaking spells, and it was noted that he would be given local primary care physicians to follow up with rather than the VA ("which he seems to have a difficult time contacting").

Thereafter, private treatment records on February 15, 2013 documented that the Veteran reported in the evening on that date to the emergency room of Elkhart General Hospital with another episode of chest pain radiating into his left arm and body tremors.  At that time, he revealed that he had called his local VA Medical Center (VAMC) in Battle Creek, Michigan on February 11, 2013 (one day after his first episode of symptoms) and was told that there was no cardiologist in Battle Creek and that he would have to make an appointment in Ann Arbor, which he felt was too far to travel.  Upon consultation with the on-call cardiologist at Elkhart General Hospital on the night of February 15, 2013, the Veteran was admitted to that facility for further evaluation.  A cardiac work-up conducted at Elkhart General Hospital during his stay from February 15, 2013 to February 16, 2013 revealed no evidence of cardiac disease or issues, but testing at that facility on February 16, 2013 did reveal gallstones, and he was assessed with cholelithiasis.  [A VAMC case note nearly one year later in January 2014 revealed that he had not had any heart symptoms since these gallstones were subsequently removed by VA.]

In his May 2013 notice of disagreement, the Veteran asserted that he had chosen to go to the private hospitals (Lakeland Regional Medical Center and Elkhart General Hospital) for what he thought were "heart attack symptoms" on February 15, 2013 because all of the VA hospitals are located over an hour away from his home.

Geographical research reflects that the Veteran's home address is located approximately 31 miles away from Lakeland Regional Medical Center and approximately 21 miles away from Elkhart General Hospital, and that the closest VAMC to the Veteran's home address is the Battle Creek VAMC (approximately 60 miles away) followed by the Ann Arbor VAMC (approximately 143 miles away).

The Board finds that all three of the statutory requirements under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 have been met with regard to the emergency treatment not previously authorized that the Veteran received at Lakeland Regional Medical Center on February 15, 2013 and at Elkhart General Hospital from February 15, 2013 to February 16, 2013.  The Veteran was considered permanently and totally disabled (because he was in receipt of a TDIU rating) at the time of receiving such treatment; the symptoms treated (chest pain radiating into his left arm and body tremors) were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and treatment from a VA or fee-basis facility was not feasibly available on the date in question, and an attempt to use such facilities beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment would have been refused.  Therefore, the Board concludes that reimbursement for private medical treatment expenses incurred at Lakeland Regional Medical Center on February 15, 2013 and at Elkhart General Hospital from February 15, 2013 to February 16, 2013 is warranted.


ORDER

Entitlement to reimbursement for private medical treatment expenses incurred at Lakeland Regional Medical Center on February 15, 2013 is granted.

Entitlement to reimbursement for private medical treatment expenses incurred at Elkhart General Hospital from February 15, 2013 to February 16, 2013 is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


